Title: Virginia Delegates to Benjamin Harrison, 1 April 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sr.
Philadelphia April 1st 1783
Your Excelly. will have received by our Express the important Intelligence brought by the Triomphe.
That Intelligence (together with Authenticated Copies of Count D’Estaings dispatches relating to Peace which were received by the Minister of France) was sent into New York immediately by An officer in the department of foreign Affairs, and proposals, founded on the presumption of their Authenticity, were made to Sr. Guy Carleton and Admiral Digby by Congress, that a Suspension of Hostilities should immediately take place both by Sea and Land, that a Stop might be put to the further effusion of Human Blood. However Humane the motives might be which dictated these proposals, we find, the Application has not Succeeded. The British Commanders have Informd Congress that no Authority has reached them from their Court—they could not therefore think themselves Justified in taking such a step—thus Untill that shall arrive, every thing remains with the British in Statu quo, altho the Hands of the French Naval Force in America are tied. Your Excelly will no doubt Judge it proper that this Intelligence may be conveyed as speedily as possible to our Sea Ports, to prevent the Risque which Vessels Sailing in this Critical Juncture might run.
We sincerely wish that your Excelly wd. be pleased to urge to the Assembly at their next meeting, the making a provision for Establishing a Credit for the Delegates in this Place or where Congress may sit, so that they may be Enabled to draw their Salaries as they become due, that they may no longer be Subject to that uncertainty which they have hitherto Experienced, which lays them under every disadvantage in their expenditure, Exposes them to be obliged to borrow frequently on the most Humiliating terms to supply their real necessities, and consigns them to the Hands of Extortionate Usury.

We received no Public letter by the last Post.
We are with the most perfect respect Yr. Excellys most obedt. svts
Theok: Bland Jr.A. LeeJ. Madison JrJos: Jones.
